IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,840



                   EX PARTE ANTHONY DEMEL WILLIAMS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 991643 IN THE 351 ST DISTRICT COURT
                           FROM HARRIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment. The First Court of Appeals affirmed his conviction. Williams

v. State, No. 01-05-00412-CR (Tex. App.–Houston [1st Dist.] delivered Aug. 31, 2006, pet. dism’d,

untimely filed).

        Applicant contends that appellate counsel rendered ineffective assistance because she failed

to timely file his petition for discretionary review. Appellate counsel filed an affidavit with the trial
court. Based on that affidavit, the trial court has entered findings of fact and conclusions of law that

appellate counsel failed to timely file Applicant’s petition for discretionary review. We find that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the First Court of Appeals in Cause No. 01-05-00412-CR that affirmed his conviction

in Case No. 991643 from the 351st Judicial District Court of Harris County. Applicant shall file his

petition for discretionary review with the First Court of Appeals within 30 days of the date on which

this Court’s mandate issues.



Delivered: February 13, 2008
Do not publish